Title: From David Humphreys to William Stephens Smith, 22 January 1783
From: Humphreys, David
To: Smith, William Stephens


                        
                            
                            Dear Smith,
                            Head Quarters Janry 22nd 1783
                        
                        I have recd yours of the 20th & laid the subject of it before the General, who is clearly of opinion,
                            as Congress have left no latitude for partial exchanges in their Act of the 16 of Octr that it is not in his power to give
                            any discretionary Orders & it would I am persuaded be disagreeable to urge the matter—previous however to that Act, it is
                            recollected application had been made by Genl Knox for the exchange of an Officer (I think it was Lt Sutherland) to which
                            the Genls assent was given—should Mr southerland appear to be the Gentleman alluded to, the exchange may be considered as
                            having been carried into execution at the beforementiond time, & an Officer of ours liberated in consequence. As
                            to the hardships experienced by other individuals in consequence of a long captivity, all we can do is to feel for them;
                            it rests alone with their own party to liberate them by entering into a Genl Cartel.
                        Mrs Washington requests me to thank you in her name for the Almanac, we all remember you as we ought,
                            particularly Your friend
                        
                            D. Humphrys
                        
                        
                            P.S. Official Accts of the Evacuation of Charles Town have arrivd at Phil.
                                by Majr Burnet, previous to which Genl Greene had effected a universal exchange of all Prisoners in that Quarter.
                        
                    